Citation Nr: 1333862	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a psychiatric disorder other than post traumatic stress disorder (PTSD), claimed as an adjustment disorder with depression and sleep impairment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The Veteran served on active duty from August 1980 to February 1981, and from January 2005 to April 2006.  He served in the Reserves from 1983 to 2006.  There are no verified periods of active duty for training or inactive duty for training.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of the hearing is of record.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the psychiatric claim on appeal to more broadly reflect the benefit sought based on the testimony rendered before the undersigned.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hemorrhoids and a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

Sleep apnea was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012). 

A VCAA letter dated in May 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the letter advised him as to the disability rating and effective date elements of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA treatment records have been associated with the claims file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain which have not been obtained.

The RO provided the Veteran with VA examinations with regard to his claimed sleep apnea disability with the most recent obtained in July 2013.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  While the initial VA examination of March 2012 was deemed inadequate by the Board in its prior remand of January 2013, a new examination was obtained in July 2013.  The July 2013 examination is adequate as it provides adequate information, findings and opinions to properly decide the claim, and is based on an accurate factual premise.  The Board therefore concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning the Veteran's reserve service, service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In this regard, the Board notes that while Reserve service is noted, there are no confirmed periods of active duty for training.  As the disability on appeal is sleep apnea, not and injury, and since there is no confirmed active duty for training, these provisions are not for application.

The Veteran claims that he has sleep apnea due to active duty.  He has argued that his snoring in service were the first symptoms of sleep apnea.  After a careful review of the evidence of record, the board finds that the evidence is against a finding of service connection for sleep apnea.

Service treatment records and National Guard health assessment records reflect no complaints or findings for snoring or interrupted breathing.  It is noted that the Veteran is service-connected for asthma.

VA treatment note dated in September 2010 reflects questionable sleep apnea, and "will consult for sleep study evaluation."  The Veteran reported that he does not sleep well and finds himself awakening from sleep with a gasping sensation.  An October 2010 pulmonary sleep clinic note reflects a history of snoring, like gargling and strangling, and awakening with coughing.  He reported dozing off, and that his girlfriend said he stopped breathing.

Following a May 2011 sleep study, the Veteran was put on a CPAP machine and obstructive sleep apnea was diagnosed.  

A March 2012 VA examination report reflects a diagnosis for obstructive sleep apnea.  The examiner opined that this condition was less likely than not incurred in or caused by active service because sleep apnea was not shown until many years after the Veteran's military service ended.

In the January 2013 remand, the Board found the March 2012 VA examination and opinion to be inadequate and ordered a new examination be obtained.  

A new VA examination was provided in July 2013.  The examiner, after an examination of the Veteran and review of the claim file, opined that it is less likely than not (less than 50 percent probability) that the Veteran's sleep apnea is related to either of his periods of active duty.  The Veteran was diagnosed with obstructive sleep apnea with a positive sleep study in 2011 and is currently treated with CPAP.  She noted the Veteran states he was evaluated for poor sleep in Afghanistan in 2005 and was told it was related to his depression/anxiety, not sleep apnea.  Regarding the snoring, she stated that snoring has many potential causes (including enlarged tonsils, obstruction in the nasal passage, sleeping on one's back, fat tissue in and around the throat, etc) and is not pathognomonic of obstructive sleep apnea.  There were no other suspicious clinical features of obstructive sleep apnea during service or documented in service treatment records so the snoring in and of itself does not indicate the presence of obstructive sleep apnea.  Additionally, snoring is not necessarily an early manifestation of later diagnosed sleep apnea.  Many people snore without having obstructive sleep apnea and simply because you snore, one is not destined to develop obstructive sleep apnea. 

Upon review of the record, the Board finds the July 2013 VA examination report is factually accurate, fully articulated, and contains sound reasoning.  The examiner considered the Veteran's reported history, service treatment records, and post-service treatment records.  Additionally, the examination report was generated by physician who had the training and expertise necessary to offer an etiology opinion.  In her opinion, she accounted for the Veteran's symptoms and explained alternative etiologies.  Therefore, the July 2013 VA examination report is afforded significant probative value.  Significantly, there is no other reliable medical opinion of record regarding the etiology of the Veteran's sleep apnea.  Indeed, as noted, the March 2012 VA examination and opinion were previously deemed inadequate.  

The Board recognizes that the Veteran is competent to report the onset of symptoms in service, and that he experienced breathing and sleep difficulties.  To this extent, his reports are of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the July 2013 VA examiner, who considered the Veteran's complaints, but also considered the service treatment records, test results, and other reports of record.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the most probative evidence of record indicates that the Veteran's sleep apnea is not in any way related to active service.

In summary, the Board has considered the record and the Veteran's and other lay assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran seeks service connection for hemorrhoids and a psychiatric disorder other than PTSD.  After a review of the claim file, the Board finds that, unfortunately, the claims must be remanded one more time for proper development prior to a decision on appeal.

In regards to the hemorrhoids, the Board finds that the most recent opinion of July 2013 is inadequate as it is not based on an accurate factual premise.  Indeed, the examiner relies on a finding of no hemorrhoid diagnosis during the appeal period which was noted to be from 2008.  However, the Veteran filed his claim in 2006 and therefore the appeal period covers two additional years than those considered by the examiner.  Moreover, the examiner states that there is no current diagnosis of hemorrhoids and that there has never been a diagnosis of hemorrhoids that she can discern from the record, but rather that the Veteran has only had anal fissures and has construed these as hemorrhoids.  However, the record reflects diagnoses of hemorrhoids.  Indeed, VA treatment records dated since 2006 reflects a history of anal fistula and hemorrhoids.  An August 2007 treatment note shows complaint of hemorrhoid flare-up.  The impression was hemorrhoids and hemorrhoidal cream was prescribed.  A review of systems dated in February 2008 noted hemorrhoids.  VA treatment records show that the Veteran had a prescription for hemorrhoidal suppositories issued in August 2007.  It is unclear from the record the basis of the VA examiner's assertion that there is no diagnosis of hemorrhoids at any point during the appeal period given these treatment records.  As the opinion appears to have been based on an inaccurate factual premise, it is inadequate and a new opinion is needed.  It is noted that the Veteran reports having had hemorrhoids in 2005 during his deployment to Afghanistan and that he is competent to report his symptoms of rectal bleeding with bowel movements and a burning sensation at the rectum/anus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, there is an indication that hemorrhoids were possibly present during his active duty, coupled with medical evidence indicating the presence of hemorrhoids in 2007 and 2008.

In regards to the psychiatric disability other than PTSD, the Board finds that the July 2013 VA medical opinion is inadequate.  Indeed, the examiner found there was no other psychiatric disability other than PTSD.  However, she seems to be basing her findings solely on the current symptoms.  Indeed, she stated that the Veteran does not appear to have a service related mental disorder other than PTSD and this clinical conclusion is reached because by the Veteran's own report, he is no longer struggling with the issues and stressors that were present in 1993, 2005 and other times in service.  He says these issues are resolved and he has moved past them.  However, the record shows diagnoses of other psychiatric disorder other than PTSD, during the appeal period.  Indeed, the medical evidence shows diagnoses of  major depressive disorder, anxiety, sleep impairment and adjustment disorder during the appeal period.  As long as the disability existed at some point during the appeal period, it must be considered.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Accordingly, a new VA examination and opinion are needed that consider the diagnoses of record.  

Finally, the Board notes that the January 2013 requested that a VA psychiatrist conduct the VA examination.  The July 2013 examination was conducted by a psychologist and not a psychiatrist.  While this, in and of itself, may not render the examination inadequate, it should be noted that the new examination must be conducted by a psychiatrist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by a physician, other than the one who conducted the July 2013 examination, to determine whether any currently shown hemorrhoid disorder, or hemorrhoid condition shown during the appeal period, is at least as likely as not (50 percent probability or greater) related to active duty.  

The physician should indicate whether it is as likely as not that the Veteran's symptoms of rectal bleeding with bowel movements and burning sensation represent the earliest manifestation of hemorrhoids, or a recurrence of a previously existing disorder.  The physician should indicate whether there is clear and unmistakable evidence that hemorrhoids preexisted any period of active duty; and if so, whether it was permanently worsened by active duty.

For VA compensation purposes, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the physician, and any indicated studies should be performed.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

2.  The Veteran should be afforded a VA examination by a psychiatrist to ascertain whether he has any mental disorder other than PTSD that is at least as likely as not (50 percent or greater probability) related to active duty, to include an adjustment disorder with depression and sleep impairment.  The examiner should clearly delineate all clinical symptoms associated with service-connected PTSD from those associated with any other mental disorder shown during the appeal period.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


